Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ou (USPGPub 2013/0122314) in view of Granger et al. (US5258013).
Regarding claims 1, 5, 6, 9, 10, 17 and 18, Ou teaches coating surgical needles with a silicone coating by dip coating (Example 6) using a platinum catalyst, wherein the needles are later cured at an elevated temperature, first at 250C [0064] and thereafter at temperatures as high as 600C [0038] in an oven wherein it should be further noted that in the current claims, claim language does not imply an order of the steps but is provided as list of steps performed.  Ou teaches having the needles in contact with one another during the coating and thereafter separating them. However, Granger teaches that it is known to coat surgical needles in a “basket” Example 1.  It is not stated that the needles are separated or stacked on one another.  However it is the position of the examiner that given only two options (either needles touching each other or not) one of ordinary skill in the art at the time of invention would have considered it obvious to at least try either method  given a limited number of possibilities and a highly predictable outcome from either.  Further Granger teaches after coating the needles they should be "spread on a tray", implying that the needles should not be stacked or in contact with one another after the coating process. Therefore one of ordinary skill in the art at the time of invention would have considered it obvious to use the basket dipping method of Granger in the coating process of Ou because Granger teaches that his method is suitable for coating surgical needles with a silicone coating. Further it should be noted that needles in contact with each other both having coating on them would necessarily provide "weak needle-to-needle adhesion"
Regarding claim 2, the word "basket” reasonably implies a container with at least a pore or hole in it.  Further the basket is drained, further reasonably implying that the basket has at least a pore or hole in it.  The presence of a plurality of pores would reasonably be considered a mere duplication of parts wherein the Court has long held that the duplication of a single part of prior art wherein the result is substantially the same is incapable of overcoming a prima face case of obviousness based on the use of said single part in a prior art.
Regarding claims 3 and 11-16, Ou teaches that same materials of the current claims [0019-0021].
Regarding claim 4, the “drainage” step of Granger would reasonably remove the substantial portion of the solvent on the needles.
Regarding claim 7, the teachings of Ou in view of Granger are as shown above.  Ou in view of Granger fails to teach the exact times of the current claims.  However, Ou does teach that curing time is directly related to curing temperature [0038].  Therefore in the absence of criticality of the specific curing time range of the current claims one of ordinary skill in the art at the time of invention would have considered it obvious to control the curing temperature of the invention of Ou in view of Granger by controlling the curing time of the invention of Ou in view of Granger.
Regarding claim 8, given that the combination of references would read on current claim 1, it would seem unavoidable that the same healing would not occur in combination of prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342.  The examiner can normally be reached on Mon-Sat 5:00AM-11:00AM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW J BOWMAN/Examiner, Art Unit 1717